CJF7.20.20
            Case 1:19-cr-00506-RDB Document 111 Filed 11/05/20 Page 1 of 12
                                                                                U.S. Department of Justice
                                                                                United States Attorney
                                                                                District of Maryland
                                                                                Northern Division

Charles Austin                           Mailing Address:                       Office Location:                  DIRECT: 410-209-4989
Assistant United States Attorney         36 S. Charles Street, 4th Floor        36 S. Charles Street, 4th Floor     MAIN: 410-209-4800
Charles.Austin@usdoj.gov                 Baltimore, MD 21201                    Baltimore, MD 21201                  FAX: 410-962-0717



                                                                           July 21, 2020
Robert Waldman, Esq.
1001 Poplar Avenue
Annapolis, MD 21401


                                   Re:   United States v. Antoine Rich,
                                         Criminal No. RDB-19-506 (D. Md.)

Dear Counsel:

       This letter, together with the Sealed Supplement, confirms the plea agreement (this
“Agreement”) that has been offered to your client, Antoine Rich (hereinafter “Defendant”), by the
United States Attorney’s Office for the District of Maryland (“this Office”). If the Defendant
accepts this offer, please have the Defendant execute it in the spaces provided below. If this offer
has not been accepted by August 7, 2020, it will be deemed withdrawn. The terms of the
Agreement are as follows:

                                                   Offense of Conviction

        1.     The Defendant agrees to plead guilty to Count Two of the First Superseding
Indictment, which charges the Defendant with Interference with Commerce by Robbery, in
violation of 18 U.S.C. § 1951(a). The Defendant admits that the Defendant is, in fact, guilty of
the offense and will so advise the Court.

                                                  Elements of the Offense

       2.      The elements of the offense to which the Defendant has agreed to plead guilty, and
which this Office would prove if the case went to trial, are as follows: That on or about on April
25, 2019, in the District of Maryland:

                      a.     The Defendant knowingly obtained or took the personal property of
                      another, or from the presence of another;

                      b.      The Defendant took this property against the victims’ will, by actual or
                      threatened force, violence, or fear of injury, whether immediate or in the future;

                      c.      As a result of the Defendant’s actions, interstate commerce, or an item
                      moving in interstate commerce, was delayed, obstructed, or affected in any way or
                      degree.

Rev. August 2018
         Case 1:19-cr-00506-RDB Document 111 Filed 11/05/20 Page 2 of 12



USA v. Antoine Rich
RDB-19-0506
Plea Letter

                                              Penalties

      3.       The maximum penalties provided by statute for the offense(s) to which the
Defendant is pleading guilty are as follows:

                            Minimum        Maximum         Supervised      Maximum  Special
 Count        Statute
                             Prison         Prison          Release          Fine  Assessment
             18 U.S.C.
    2                          N/A          20 years         3 years        $250,000        $100
             § 1951(a)

                a.      Prison: If the Court orders a term of imprisonment, the Bureau of Prisons
has sole discretion to designate the institution at which it will be served.

               b.     Supervised Release: If the Court orders a term of supervised release, and
the Defendant violates the conditions of supervised release, the Court may order the Defendant
returned to custody to serve a term of imprisonment as permitted by statute, followed by an
additional term of supervised release.

               c.     Restitution: The Court may order the Defendant to pay restitution pursuant
to 18 U.S.C. §§ 3663, 3663A, and 3664.

                 d.      Payment: If a fine or restitution is imposed, it shall be payable immediately,
unless the Court orders otherwise under 18 U.S.C. § 3572(d). The Defendant may be required to
pay interest if the fine is not paid when due.

               e.      Forfeiture: The Court may enter an order of forfeiture of assets directly
traceable to the offense, substitute assets, and/or a money judgment equal to the value of the
property subject to forfeiture.

                f.      Collection of Debts: If the Court imposes a fine or restitution, this Office’s
Financial Litigation Unit will be responsible for collecting the debt. If the Court establishes a
schedule of payments, the Defendant agrees that: (1) the full amount of the fine or restitution is
nonetheless due and owing immediately; (2) the schedule of payments is merely a minimum
schedule of payments and not the only method, nor a limitation on the methods, available to the
United States to enforce the judgment; and (3) the United States may fully employ all powers to
collect on the total amount of the debt as provided by law. Until the debt is paid, the Defendant
agrees to disclose all assets in which the Defendant has any interest or over which the Defendant
exercises direct or indirect control. Until the money judgment is satisfied, the Defendant
authorizes this Office to obtain a credit report in order to evaluate the Defendant’s ability to pay,
and to request and review the Defendant’s federal and state income tax returns. The Defendant
agrees to complete and sign a copy of IRS Form 8821 (relating to the voluntary disclosure of
federal tax return information) and a financial statement in a form provided by this Office.


Rev. August 2018
                                                  2
        Case 1:19-cr-00506-RDB Document 111 Filed 11/05/20 Page 3 of 12



USA v. Antoine Rich
RDB-19-0506
Plea Letter

                                        Waiver of Rights

       4.      The Defendant understands that by entering into this Agreement, the Defendant
surrenders certain rights as outlined below:

               a.     If the Defendant had pled not guilty and persisted in that plea, the Defendant
would have had the right to a speedy jury trial with the close assistance of competent counsel.
That trial could be conducted by a judge, without a jury, if the Defendant, this Office, and the
Court all agreed.

               b.      If the Defendant elected a jury trial, the jury would be composed of twelve
individuals selected from the community. Counsel and the Defendant would have the opportunity
to challenge prospective jurors who demonstrated bias or who were otherwise unqualified, and
would have the opportunity to strike a certain number of jurors peremptorily. All twelve jurors
would have to agree unanimously before the Defendant could be found guilty of any count. The
jury would be instructed that the Defendant was presumed to be innocent, and that presumption
could be overcome only by proof beyond a reasonable doubt.

                c.    If the Defendant went to trial, the Government would have the burden of
proving the Defendant guilty beyond a reasonable doubt. The Defendant would have the right to
confront and cross-examine the Government’s witnesses. The Defendant would not have to
present any defense witnesses or evidence whatsoever. If the Defendant wanted to call witnesses
in defense, however, the Defendant would have the subpoena power of the Court to compel the
witnesses to attend.

               d.     The Defendant would have the right to testify in the Defendant’s own
defense if the Defendant so chose, and the Defendant would have the right to refuse to testify. If
the Defendant chose not to testify, the Court could instruct the jury that they could not draw any
adverse inference from the Defendant’s decision not to testify.

               e.      If the Defendant were found guilty after a trial, the Defendant would have
the right to appeal the verdict and the Court’s pretrial and trial decisions on the admissibility of
evidence to see if any errors were committed which would require a new trial or dismissal of the
charges. By pleading guilty, the Defendant knowingly gives up the right to appeal the verdict and
the Court’s decisions.

               f.      By pleading guilty, the Defendant will be giving up all of these rights,
except the right, under the limited circumstances set forth in the “Waiver of Appeal” paragraph
below, to appeal the sentence. By pleading guilty, the Defendant understands that the Defendant
may have to answer the Court’s questions both about the rights being given up and about the facts
of the case. Any statements that the Defendant makes during such a hearing would not be
admissible against the Defendant during a trial except in a criminal proceeding for perjury or false
statement.

Rev. August 2018
                                                 3
        Case 1:19-cr-00506-RDB Document 111 Filed 11/05/20 Page 4 of 12



USA v. Antoine Rich
RDB-19-0506
Plea Letter

                g.      If the Court accepts the Defendant’s plea of guilty, the Defendant will be
giving up the right to file and have the Court rule on pretrial motions, and there will be no further
trial or proceeding of any kind in the above-referenced criminal case, and the Court will find the
Defendant guilty.

                 h.    By pleading guilty, the Defendant will also be giving up certain valuable
civil rights and may be subject to deportation or other loss of immigration status, including possible
denaturalization. The Defendant recognizes that if the Defendant is not a citizen of the United
States, or is a naturalized citizen, pleading guilty may have consequences with respect to the
Defendant’s immigration status. Under federal law, conviction for a broad range of crimes can
lead to adverse immigration consequences, including automatic removal from the United States.
Removal and other immigration consequences are the subject of a separate proceeding, however,
and the Defendant understands that no one, including the Defendant’s attorney or the Court, can
predict with certainty the effect of a conviction on immigration status. The Defendant is not
relying on any promise or belief about the immigration consequences of pleading guilty. The
Defendant nevertheless affirms that the Defendant wants to plead guilty regardless of any potential
immigration consequences.

                             Advisory Sentencing Guidelines Apply

        5.      The Defendant understands that the Court will determine a sentencing guidelines
range for this case (henceforth the “advisory guidelines range”) pursuant to the Sentencing Reform
Act of 1984 at 18 U.S.C. § 3551-3742 (excepting 18 U.S.C. § 3553(b)(1) and 3742(e)) and
28 U.S.C. §§ 991 through 998. The Defendant further understands that the Court will impose a
sentence pursuant to the Sentencing Reform Act, as excised, and must take into account the
advisory guidelines range in establishing a reasonable sentence.

                          Factual and Advisory Guidelines Stipulation

        6.    This Office and the Defendant stipulate and agree to the Statement of Facts set forth
in Attachment A, which is incorporated by reference herein.

                a.      This Office and the Defendant further agree that the applicable base offense
level is 20 pursuant to United States Sentencing Guidelines (“U.S.S.G.”) § 2B3.1(a).

             b.      The parties agree that the offense level is subject to a five (5) level
enhancement pursuant to U.S.S.G. § 2B3.1(b)(2)(C) because a firearm was brandished during the
commission of the offense.

               c.    The parties agree that the offense level is subject to a four (4) level
enhancement pursuant to U.S.S.G. § 2B3.1(b)(3)(B) because a victim sustained serious bodily
injury during the commission of the offense.


Rev. August 2018
                                                  4
        Case 1:19-cr-00506-RDB Document 111 Filed 11/05/20 Page 5 of 12



USA v. Antoine Rich
RDB-19-0506
Plea Letter

               d.     The parties agree that the offense level is subject to a two (2) level
enhancement pursuant to U.S.S.G. § 2B3.1(b)(4)(B) because a person was physically restrained to
facilitate commission of the offense.

                e.     The parties agree that the offense level is subject to a one (1) level
enhancement pursuant to U.S.S.G. § 2B3.1(b)(6) because the object of the offense was the taking
of a controlled substance, and a controlled substance was, in fact, taken during the offense.

              f.       The Defendant reserves the right to argue that a reduction in the offense
level of up to three (3) levels is appropriate, pursuant to U.S.S.G. § 3B1.2, based on the
Defendant’s role in the offense. This Office reserves the right to oppose any such reduction.

                g.       This Office does not oppose a 2-level reduction in the Defendant’s adjusted
offense level pursuant to U.S.S.G. § 3E1.1(a) based upon the Defendant’s apparent prompt
recognition and affirmative acceptance of personal responsibility for the Defendant’s criminal
conduct. This Office agrees to make a motion pursuant to U.S.S.G. § 3E1.1(b) for an additional
1-level decrease in recognition of the Defendant’s timely notification of the Defendant’s intention
to enter a plea of guilty. This Office may oppose any adjustment for acceptance of responsibility
under U.S.S.G. § 3E1.1(a), and may decline to make a motion pursuant to U.S.S.G. § 3E1.1(b), if
the Defendant: (i) fails to admit each and every item in the factual stipulation; (ii) denies
involvement in the offense; (iii) gives conflicting statements about the Defendant’s involvement
in the offense; (iv) is untruthful with the Court, this Office, or the United States Probation Office;
(v) obstructs or attempts to obstruct justice prior to sentencing; (vi) engages in any criminal
conduct between the date of this Agreement and the date of sentencing; (vii) attempts to withdraw
the plea of guilty; or (viii) violates this Agreement in any way.

               h.    Based on the foregoing, the anticipated adjusted offense level is as high as
29 and as low as 26.

        7.      There is no agreement as to the Defendant’s criminal history and the Defendant
understands that the Defendant’s criminal history could alter the Defendant’s offense level.
Specifically, the Defendant understands that the Defendant’s criminal history could alter the final
offense level if the Defendant is determined to be a career offender or if the instant offense was a
part of a pattern of criminal conduct from which the Defendant derived a substantial portion of the
Defendant’s income.

        8.      Other than as set forth above, no other offense characteristics, sentencing guidelines
factors, potential departures or adjustments set forth in the United States Sentencing Guidelines
are in dispute or will be raised in calculating the advisory guidelines range.




Rev. August 2018
                                                  5
        Case 1:19-cr-00506-RDB Document 111 Filed 11/05/20 Page 6 of 12



USA v. Antoine Rich
RDB-19-0506
Plea Letter

                                      Rule 11(c)(1)(C) Plea

        9.     The parties stipulate and agree pursuant to Federal Rule of Criminal Procedure
11(c)(1)(C) that a sentence within the range of 60 to 87 months imprisonment in the Custody of
the Bureau of Prisons is the appropriate disposition of this case. This agreement does not affect
the Court’s discretion to impose any lawful term of supervised release or fine or to set any lawful
conditions of probation or supervised release. In the event that the Court rejects this plea
agreement, either party may elect to declare the agreement null and void. Should the Defendant
so elect, he will be afforded the opportunity to withdraw his plea pursuant to the provisions of
Federal Rule of Criminal Procedure 11(c)(5).

       10.    The parties agree that a sentence within the range of 60 to 87 months is a reasonable
and appropriate sentence, taking into consideration the nature and circumstances of the offense,
and the defendant’s criminal history, and all of the other factors set forth in 18 U.S.C. § 3553(a).

                      Obligations of the United States Attorney’s Office

        11.    At the time of sentencing this Office will recommend a sentence of imprisonment
within the range of 60 to 87 months.

                                        Waiver of Appeal

      12.     In exchange for the concessions made by this Office and the Defendant in this
Agreement, this Office and the Defendant waive their rights to appeal as follows:

                a.      The Defendant knowingly waives all right, pursuant to 28 U.S.C. § 1291 or
any other statute or constitutional provision, to appeal the Defendant’s conviction on any ground
whatsoever. This includes a waiver of all right to appeal the Defendant’s conviction on the ground
that the statute(s) to which the Defendant is pleading guilty is unconstitutional, or on the ground
that the admitted conduct does not fall within the scope of the statute(s), to the extent that such
challenges legally can be waived.

                b.      The Defendant and this Office knowingly and expressly waive all rights
conferred by 18 U.S.C. § 3742 to appeal whatever sentence is imposed (including any term of
imprisonment, fine, term of supervised release, or order of restitution) for any reason (including
the establishment of the advisory sentencing guidelines range, the determination of the
Defendant’s criminal history, the weighing of the sentencing factors, and any constitutional
challenges to the calculation and imposition of any term of imprisonment, fine, order of forfeiture,
order of restitution, and term or condition of supervised release), except as follows:

                   i. The Defendant reserves the right to appeal the sentence of imprisonment if
                      the total term of imprisonment exceeds 87 months; and


Rev. August 2018
                                                 6
        Case 1:19-cr-00506-RDB Document 111 Filed 11/05/20 Page 7 of 12



USA v. Antoine Rich
RDB-19-0506
Plea Letter

                   ii. This Office reserves the right to appeal the sentence of imprisonment if the
                       total term of imprisonment is less than 60 months.

                c.     The Defendant waives any and all rights under the Freedom of Information
Act relating to the investigation and prosecution of the above-captioned matter and agrees not to
file any request for documents from this Office or any investigating agency.

                                             Forfeiture

        13.    The Defendant understands that the Court may enter an Order of Forfeiture as part
of the Defendant’s sentence, and that the Order of Forfeiture may include assets directly traceable
to the offense(s), substitute assets, and/or a money judgment equal to the value of the property
derived from, or otherwise involved in, the offenses.

        14.     Specifically, but without limitation on the Government’s right to forfeit all property
subject to forfeiture as permitted by law, the Defendant agrees to forfeit to the United States all of
the Defendant’s right, title, and interest in items that the Defendant agrees constitute money,
property, and/or assets derived from or obtained by the Defendant as a result of, or used to facilitate
the commission of, the Defendant’s illegal activities.

        15.     The Defendant agrees to consent to the entry of orders of forfeiture for the property
described herein and waives the requirements of Federal Rules of Criminal Procedure 11(b)(1)(J),
32.2, and 43(a) regarding notice of the forfeiture in the charging instrument, advice regarding
forfeiture during the change of plea hearing, announcement of the forfeiture at sentencing, and
incorporation of the forfeiture in the judgment.

         16.      The Defendant agrees to assist fully in the forfeiture of the above property. The
Defendant agrees to disclose all assets and sources of income, to consent to all requests for access
to information related to assets and income, and to take all steps necessary to pass clear title to the
forfeited assets to the United States, including executing all documents necessary to transfer such
title, assisting in bringing any assets located outside of the United States within the jurisdiction of
the United States, and taking whatever steps are necessary to ensure that assets subject to forfeiture
are made available for forfeiture.

        17.     The Defendant waives all challenges to any forfeiture carried out in accordance
with this Agreement on any grounds, including any and all constitutional, legal, equitable,
statutory, or administrative grounds brought by any means, including through direct appeal, habeas
corpus petition, or civil complaint. The Defendant will not challenge or seek review of any civil
or administrative forfeiture of any property subject to forfeiture under this Agreement, and will
not assist any third party with any challenge or review or any petition for remission of forfeiture.




Rev. August 2018
                                                  7
        Case 1:19-cr-00506-RDB Document 111 Filed 11/05/20 Page 8 of 12



USA v. Antoine Rich
RDB-19-0506
Plea Letter

                                             Restitution

        18.     The Defendant agrees to the entry of a restitution order for the full amount of the
victims’ losses. The Defendant agrees that, pursuant to 18 U.S.C. §§ 3663 and 3663A and
3563(b)(2) and 3583(d), the Court may order restitution of the full amount of the actual, total loss
caused by the offense conduct set forth in the factual stipulation. The total amount of restitution
shall be due immediately and shall be ordered to be paid forthwith. Any payment schedule imposed
by the Court establishes only a minimum obligation. Defendant will make a good faith effort to
pay any restitution. Regardless of Defendant’s compliance, any payment schedule does not limit
the United States’ ability to collect additional amounts from Defendant through all available
collection remedies at any time. The Defendant further agrees that the Defendant will fully
disclose to this Office, the probation officer, and to the Court, subject to the penalty of perjury, all
information (including but not limited to copies of all relevant bank and financial records)
regarding the current location and prior disposition of all funds obtained as a result of the criminal
conduct set forth in the factual stipulation. The Defendant further agrees to take all reasonable
steps to retrieve or repatriate any such funds and to make them available for restitution. If the
Defendant does not fulfill this provision, it will be considered a material breach of this Agreement,
and this Office may seek to be relieved of its obligations under this Agreement.

                     Defendant’s Conduct Prior to Sentencing and Breach

        19.      Between now and the date of the sentencing, the Defendant will not engage in
conduct that constitutes obstruction of justice under U.S.S.G. § 3C1.1; will not violate any federal,
state, or local law; will acknowledge guilt to the probation officer and the Court; will be truthful
in any statement to the Court, this Office, law enforcement agents, and probation officers; will
cooperate in the preparation of the presentence report; and will not move to withdraw from the
plea of guilty or from this Agreement.

        20.     If the Defendant engages in conduct prior to sentencing that violates the above
paragraph of this Agreement, and the Court finds a violation by a preponderance of the evidence,
then: (i) this Office will be free from its obligations under this Agreement; (ii) this Office may
make sentencing arguments and recommendations different from those set out in this Agreement,
even if the Agreement was reached pursuant to Rule 11(c)(1)(C); and (iii) in any criminal or civil
proceeding, this Office will be free to use against the Defendant all statements made by the
Defendant and any of the information or materials provided by the Defendant, including
statements, information, and materials provided pursuant to this Agreement, and statements made
during proceedings before the Court pursuant to Rule 11 of the Federal Rules of Criminal
Procedure. A determination that this Office is released from its obligations under this Agreement
will not permit the Defendant to withdraw the guilty plea. The Defendant acknowledges that the
Defendant may not withdraw the Defendant’s guilty plea—even if made pursuant to Rule
11(c)(1)(C)—if the Court finds that the Defendant breached the Agreement. In that event, neither



Rev. August 2018
                                                   8
        Case 1:19-cr-00506-RDB Document 111 Filed 11/05/20 Page 9 of 12



USA v. Antoine Rich
RDB-19-0506
Plea Letter

the Court nor the Government will be bound by the specific sentence or sentencing range agreed
and stipulated to herein pursuant to Rule 11(c)(1)(C).

                                        Court Not a Party

        21.     The Defendant expressly understands that the Court is not a party to this agreement.
In the federal system, the sentence to be imposed is within the sole discretion of the Court. The
Court is under no obligation to accept this plea agreement. In the event the Court rejects this Rule
11(c)(1)(C) plea agreement, pursuant to Rule 11(c)(5)(C), the Defendant will be informed that he
may withdraw his plea. If he persists in the guilty plea thereafter, the Defendant understands that
the disposition of the case may be less favorable than that contemplated by this agreement. The
Defendant understands that neither this Office, his attorney, nor the Court can make a binding
prediction or promise that the Court will accept this agreement. The Defendant agrees that no one
has made such a binding prediction or promise.

                                        Entire Agreement

        22.     This letter, together with the Sealed Supplement, constitutes the complete plea
agreement in this case. This letter, together with the Sealed Supplement, supersedes any prior
understandings, promises, or conditions between this Office and the Defendant. There are no other
agreements, promises, undertakings, or understandings between the Defendant and this Office
other than those set forth in this letter and the Sealed Supplement. No changes to this Agreement
will be effective unless in writing, signed by all parties and approved by the Court.

       If the Defendant fully accepts each and every term and condition of this Agreement, please
sign and have the Defendant sign the original and return it to me promptly.

                                                     Very truly yours,

                                                     Robert K. Hur
                                                     United States Attorney


                                                     Charles Austin
                                                     Assistant United States Attorney




Rev. August 2018
                                                 9
        Case 1:19-cr-00506-RDB Document 111 Filed 11/05/20 Page 10 of 12


USA v. Antoine Rich
RDB-19-0506
Plea Letter

        I have read this Agreement, including the Sealed Supplement, and carefully reviewed every
part of it with my attorney. I understand it and I voluntarily agree to it. Specifically, I have
reviewed the Factual and Advisory Guidelines Stipulation with my attorney and I do not wish to
change any part of it. I am completely satisfied with the representation of my attorney.


O~6¥W
Date                                        xftoine Rich     .


        lam the Defendant's attorney. I have carefully reviewed every part of this Agreement,
including the Sealed Supplement with the Defendant. The Defendant advises me that the
Defendant understands and accepts its terms. To my knowledge, the Defendant's decision to enter
into this Agreement is an informed and VOI~


~ 0~
Date
                                             ''-./IJ1A:Z1
                                            ROiJehWaidn:rui, Esq.
                                                                 71 ~------_..




Rev. Augtist2018
                                               10
        Case 1:19-cr-00506-RDB Document 111 Filed 11/05/20 Page 11 of 12



USA v. Antoine Rich
RDB-19-0506
Plea Letter

                                       ATTACHMENT A

                                  STIPULATION OF FACTS

        The undersigned parties stipulate and agree that if this case had proceeded to trial, this
Office would have proven the following facts beyond a reasonable doubt. The undersigned parties
also stipulate and agree that the following facts do not encompass all of the evidence that would
have been presented had this matter proceeded to trial.

         From a date unknown but no later than April 25, 2019 through the time alleged in the
First Superseding Indictment, the defendant, Antoine Rich, conspired with individuals including
his co-defendants to interfere with interstate commerce by robbery by way of robbing an
individual engaged in trafficking of controlled substances. Specifically, on April 25, 2019, a
group of at least seven individuals, using three cars, traveled to a Wal-Mart parking lot in
Abingdon, Maryland. At that parking lot, Mr. Rich and six other individuals consolidated to two
of the vehicles, a Buick Enclave and a Honda Accord. The Buick and Honda traveled to Cecil
County, Maryland and parked at the Tome School. Mr. Rich and four other individuals exited
the two vehicles and, at about 5:30 p.m., walked to a nearby apartment complex and up a set of
stairs toward a second-level apartment. Mr. Rich remained in the stairwell to serve as a lookout
for any witnesses or passersby.

        Upon hearing a knock on the door, Victim 1 (V1), a male, answered the door while
Victim 2 (V2), an eight-month pregnant female, and Victim 3 (V3), a minor male, sat at a
kitchen table. Within seconds of V1 opening the door, four individuals forced entry into the
apartment. One of the co-conspirators (CC1), who was standing at the door when V1 opened it,
ran past the victims and into a rear bedroom in the apartment, where he proceeded directly to a
compartment in the rear corner of the room and took U.S. currency and a prescription of
suboxone.

        Two other co-conspirators (CC2 and CC3) aimed what appeared to be firearms at V1 and
V2. CC2 tackled and physically restrained V1. CC3 aimed his weapon at V2. When V2
attempted to help V1, CC3 kicked V2 in her abdomen. CC3 then used his firearm to strike V1 in
the legs while V1 struggled with CC2. A fourth co-conspirator (CC4) moved from the doorway
into the living room area and asked repeatedly, “where’s the money at?” Mr. Rich left the
stairwell and stood at the doorway of the victims’ apartment to observe what was happening but
did not appear to approach the victims. Within moments, after CC1 returned from the bedroom,
the intruders ran from the apartment back toward the two vehicles parked by the nearby school.

       The defendant participated in the robbery described herein pursuant to an unlawful
agreement between the defendant and at least one other person to commit robbery of an
individual involved in the trafficking of a controlled substance. The parties agree that a victim in


Rev. August 2018
                                                11
        Case 1:19-cr-00506-RDB Document 111 Filed 11/05/20 Page 12 of 12


USA v. Antoine Rich
RDB-I9-0506
Plea Letter

this robbery was engaged in activity in and affecting interstate commerce, specifically,
trafficking marijuana, a controlled substance.

       The parties stipulate and agree that in the robbery committed pursuant to the conspiracy,
property was taken, or an attempt was made to take property, against the will of the victims by
means ofactual and threatened force, violence, and fear of injury, immediate and future, to their
persons or property by the use and possession of a firearm and that a firearm was used to
physically strike a victim during the robbery. In the weeks prior to and during the time of the
robbery, VI sold marijuana.

       The parties further agree that the object of the conspiracy was the taking of marijuana, a
Schedule I controlled substance, and that during the robbery, suboxone, a Schedule III controlled
substance, was taken in addition to money derived from VI's marijuana sales. Marijuana and
suboxone move in interstate commerce, and, therefore interstate commerce was or would have
been affected by the actions described above.

        The government's evidence of the offense includes video and audio recordings of the
robbery; video surveillance from the apartment complex, a nearby school, and commercial
establishments; license plate readers; social media accounts; downloads of cellular telephones;
recorded telephone calls placed from incarceration facilities; polic:e reports; and witness
testimony.

        SO STIPULATED:


                                             Charles Austin
                                             Assistant United States Attorney



                                            Antoine Rich
                                           ~ndant


                                            -0~~~c~---------
                                                I(
                                              ooert Waldman, Esq.
                                                                                           -.....


                                             Counsel for Defendant




Rev. August 2018
                                                12
